The judgment of the court was pronounced by
Preston, J.
The defendant having been indicted for violating the laws against gaming, a capias was issued against him. He was arrested by the sheriff who released him, on his giving bond and security for his appearance, from day to day and term to term of the court, to answer the charge, until discharged by due course of law. He failed to appear, though he and his sureties were duly called, the bond was declared forfeited and judgment rendered against him and the sureties, for its amount; and they have appealed. The sheriff had no power to bail the accused. There was no order of court fixing the amount of the bond, or directing the sheriff to take it. It was, therefore, executed without authority, and is not binding upon the sureties.
ft is ordered, that the judgmentof the district court be reversed.